706 N.W.2d 19 (2005)
474 Mich. 930-42
PEOPLE v. EVANS.
No. 128781.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 128781, COA: 258450.
On order of the Court, the application for leave to appeal the April 7, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).